Citation Nr: 0022256	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-05 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to outpatient dental treatment at the expense of 
the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to March 
1952.

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a September 1997 decision by the VA 
Medical Center at Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran did not incur a dental condition as a result 
of combat wounds or service trauma and he was not a prisoner 
of war; he has submitted no medical evidence showing that his 
claimed dental condition is complicating his service-
connected ulcer disorder, has not been assigned a 100 percent 
schedular evaluation or a total disability rating by reason 
of individual unemployability, and he is not participating in 
a Chapter 31 program or receiving care and service under 
Chapter 17 of the United States Code.  


CONCLUSION OF LAW

The criteria for entitlement to outpatient dental treatment 
at VA expense have not been met.  38 U.S.C.A. §§ 1712(b), 
5107(a) (West 1991); 38 C.F.R. §§ 17.93, 17.161 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran is service-connected for duodenal ulcer disease 
and has a 20 percent rating which is protected, having been 
in effect since 1962.  Although he is not service connected 
for any dental condition, he received adjunct VA dental 
treatment for many years and appeals from a recent decision 
denying such treatment at VA expense.  

Under 38 C.F.R. § 17.161 (1999), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes.  See also 38 U.S.C.A. § 1712(b) (West 
1991); 38 C.F.R. § 17.93 (1999).  Under Class I, for example, 
those having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment.  38 C.F.R. 
§ 17.161(a) (1999).  

In other classes  under this regulation, not relevant to this 
decision, dental treatment may be authorized for dental 
conditions or disability due to combat wounds or service 
trauma, g treated under Chapter 17.  

As pertinent to this decision, however, under Class III 
persons having a dental condition professionally determined 
to be aggravating disability from an associated service-
connected condition or disability may be authorized dental 
treatment for only those dental conditions which, in sound 
professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  38 C.F.R. § 17.161(g) (1999).

In this case, the veteran was discharged from service in 
March 1952.  Although service connection is not in effect for 
any teeth, he has testified that he received VA dental 
treatment for some 30 years adjunct to his service-connected 
ulcer apparently under the theory that such treatment would 
help minimize flare-ups from the duodenal ulcer.  The 
veteran's current claim was received in August 1997 and he 
was informed the following month by the VA Medical Center 
that it had been determined that dental treatment could not 
be authorized on the basis of his service-connected 
disability.  

In denying the veteran's claim, a VA dentist reported that 
the veteran had been eligible for Class III dental care 
because in the past adjunct dental care was provided for 
ulcers.  Such medical care had been removed, according to the 
VA official, because the care covered only those specific 
dental conditions that cause a service-connected condition to 
be worse.  Preventative care or prophylaxis did not directly 
contribute to mollifying an ulcer problem.  Reportedly, the 
notion that healthy teeth to chew with minimized ulcer 
exacerbation did not hold up in literature review.  Since 
ulcers had been shown to be caused by bacteria, the causal 
relation between healthy teeth and "quiet ulcers" did not 
exist.  

Since the veteran has received VA dental care in the past, 
the Board concludes that his claim is well grounded or 
capable of substantiation.  38 U.S.C.A. § 5107(a).  The 
veteran does not contend that he incurred a dental condition 
as a result of combat wounds or service trauma or to have 
been a prisoner of war during service. He has not been 
assigned a 100 percent schedular evaluation or a total 
disability rating by reason of individual unemployability, 
nor is he participating in a Chapter 31 program or receiving 
care and service under Chapter 17.  

As to the matter of treatment under Class III, the law 
provides no protection provision similar to the rating for a 
service-connected disability which extents to dental 
treatment once considered necessary to avoid a detrimental 
effect on the associated service-connected disability-in 
this case a duodenal ulcer.  The veteran has testified that 
the most recent dental treatment from VA was incomplete and 
he had counted on receiving needed dental care.  Because it 
has been professionally determined, however, that the 
condition of his teeth, at least to the extent of preventive 
or routine care, is unrelated to ulcer exacerbation, the 
record affords no basis for granting the appeal for dental 
treatment at VA expense.  The veteran has testified that 
doctors told him his ulcer was due more to factors such as 
stress than to bacteria, but in the absence of a professional 
determination that any current causal factor for duodenal 
ulcer is related to the health of his teeth, the cause of the 
ulcer for purposes of adjunct VA treatment is not 
significant.  The preponderance of the evidence is against 
the veteran's claim and the doctrine of resolving reasonable 
doubt in the veteran's favor is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to outpatient dental treatment at VA 
expense is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


